EXHIBIT Mayer Brown LLP 700 Louisiana Street Suite 3400 Houston, Texas 77002-2730 Main Tel (713) 238-3000 Main Fax (713) 238-4888 www.mayerbrown.com Charles S. Kelley Direct Tel (713) 238-2634 Direct Fax (713) 238-4634 ckelley@mayerbrown.com July 7, 2008 BY HAND DELIVERY Hon. Burton R. Lifland United States Bankruptcy Court The Alexander Hamilton Customs House One Bowling Green New York, New York 10004-1408 Re:Calpine Corp. v. Rosetta Resources, Inc., Adversary No. 07-01760 Dear Judge Lifland: On behalf of Rosetta Resources Inc. (“Rosetta”) in the above referenced adversary proceeding, we write pursuant to Local Rule 7056-1 to request a Court conference prior to Rosetta’s filing of its Motion for Summary Judgment in this matter. Rosetta intends to move for summary judgment on the grounds that Calpine’s claims are legally barred because the undisputed facts as to the structure of the transaction establish that Calpine Corporation, the lone plaintiff, has no claims against Rosetta, the lone defendant.Specifically, there are three legal bases on which the claims asserted by Calpine Corporation in this proceeding fail as a matter of law. First, as evidenced by the transaction documents, by the conveyance instruments executed pursuant to those documents, and by Calpine’s designated Rule 30(b)(6) witness on topics concerning the transaction, Calpine Corporation never conveyed any assets to Rosetta.Those leases and other properties that Calpine Corp. had held directly were transferred by it to remote subsidiaries (and Calpine received equivalent value in exchange for such properties in the form of the resulting increased value of its direct, wholly-owned subsidiary Calpine Gas Holdings, LLC (“CGH”)).Calpine Fuels Corporation (another wholly owned Calpine Corporation subsidiary (“Calpine Fuels”) and CGH then conveyed their respective 100% equity interest in the entities holding the then-existing oil and gas business and operations to Rosetta and were defined in the Purchase and Sale Agreement (“PSA”) as the “Sellers.”The transaction was carefully structured by Calpine’s outside professionals to achieve a “step-up in basis” for tax purposes.Because Calpine Corporation never held or directly owned the equity interests of the subsidiaries being conveyed, it was not (and could not be) one of the entities that transferred these equity interests to Rosetta and was not included as one of the “Sellers” in the PSA.In its complaint, Calpine Corporation does not allege any facts or advance any legal theory that would allow it to avoid transfers that indisputably were made by its subsidiaries. Mayer Brown LLP operates in combination with our associated English limited liability partnership. Mayer Brown LLP Hon.
